     Case 3:18-cv-00823-JLS-JLB Document 117 Filed 01/25/21 PageID.5007 Page 1 of 4



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    TALAVERA HAIR PRODUCTS, INC.,                       Case No.: 18-CV-823 JLS (JLB)
12                                       Plaintiff,
                                                          ORDER GRANTING MOTION FOR
13    v.                                                  ENTRY OF CONSENT FINAL
                                                          JUDGMENT AND PERMANENT
14    TAIZHOU YUNSUNG ELECTRICAL
                                                          INJUNCTION AS TO DEFENDANT
      APPLIANCE CO., LTD, et al,
15                                                        NUMBER 36 – NAMO SHOP/FF
                                     Defendants.          HEALTH
16
17                                                        (ECF No. 116)
18
19          Presently before the Court is Plaintiff Talavera Hair Products, Inc.’s Motion for
20    Entry of Consent Final Judgment and Permanent Injunction as to Defendant Number 36 –
21    Namo Shop/FF Health (“Mot.,” ECF No. 116). Plaintiff represents that it and Defendant
22    Namo Shop/FF Health, identified as Stuff From India LLC (“Defendant Number 36”),
23    “have resolved all claims in connection with this matter” and agree to entry of the Consent
24    Final Judgment and Permanent Injunction submitted concurrently with the Motion as
25    Exhibit 1 (ECF No. 116-1). Mot. at 1. Defendant Number 36’s Statement of Consent
26    indicates its agreement to entry of the Consent Final Judgment and Permanent Injunction.
27    See generally ECF No. 116-2.
28          Good cause appearing, the Court GRANTS the Motion.

                                                      1
                                                                                 18-CV-823 JLS (JLB)
     Case 3:18-cv-00823-JLS-JLB Document 117 Filed 01/25/21 PageID.5008 Page 2 of 4



1     IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT:
2          1.    Defendant Number 36 – NAMO SHOP/FF HEALTH, its officers, directors,
3                employees, agents, subsidiaries, distributors, and all persons in active concert
4                or participation with it are hereby permanently restrained:
5                a)      from making, manufacturing or causing to be manufactured, importing,
6                        using, advertising or promoting, distributing, selling or offering to sell
7                        split end hair trimmer products (including split end hair trimmer
8                        products marked “FASIZ,” “HAIR TRIMMER,” “UMATE” or
9                        “LESCOLTON”) that infringe:
10                      i.     U.S. Patent No. 6,588,108, issued July 8, 2003, for HAIR
11                             TRIMMING DEVICE WITH REMOVABLY MOUNTABLE
12                             COMPONENTS FOR REMOVAL OF SPLIT ENDS AND
13                             STYLING OF HAIR (the “’108 Patent”);
14                     ii.     U.S. Patent No. 7,040,021, issued May 9, 2006, for HAIR
15                             TRIMMING DEVICE WITH REMOVABLY MOUNTABLE
16                             COMPONENTS FOR REMOVAL OF SPLIT ENDS AND
17                             STYLING OF HAIR (the “’021 Patent”); or
18                    iii.     U.S. Patent No. 9,587,811, issued May 9, 2006, for HAIR
19                             TRIMMING DEVICE (the “’811 Patent”).
20               b)      from reproducing, distributing or transferring any existing split end hair
21                       trimmer packaging marked “FASIZ,” “HAIR TRIMMER,” “UMATE”
22                       or “LESCOLTON” or from infringing any of the exclusive rights in 17
23                       U.S.C. §106 with respect to Plaintiff’s copyrighted packaging or from
24                       using Plaintiff’s distinctive trade dress packaging on Defendant’s
25                       packaging.
26               c)      from reproducing, distributing or transferring any existing split end hair
27                       trimmer manual marked “FASIZ,” “HAIR TRIMMER,” “UMATE” or
28                       “LESCOLTON” or from infringing any of the exclusive rights in 17

                                                   2
                                                                                  18-CV-823 JLS (JLB)
     Case 3:18-cv-00823-JLS-JLB Document 117 Filed 01/25/21 PageID.5009 Page 3 of 4



1                        U.S.C. §106 with respect to Plaintiff’s copyrighted manual, including
2                        reproducing, creating derivative works, displaying or distributing
3                        Plaintiff’s manual;
4                d)      from using Plaintiff’s registered (e.g., “Split-Ender”) trademark or
5                        unregistered source identifying names (e.g., TALAVERA) or short
6                        identifying short phrases (e.g., “SNIPS THE ENDS, NOT THE
7                        LENGTH”), including use within website source code, on any webpage
8                        (including as the title of any web page), and any other form of use of
9                        such terms that are visible to a computer user or serves to direct
10                       computer searches to Internet based e-commerce stores;
11               e)      From secreting, concealing, destroying, selling off, transferring, or
12                       otherwise disposing of: (i) any split end hair trimmer products,
13                       packaging or manuals that infringe Plaintiff’s patents, trademarks or
14                       copyrights; or (ii) any books or records relating to the manufacture,
15                       importation, sale, offer for sale, distribution, or transfer of any split end
16                       hair trimmer products, packaging or manuals that infringe Plaintiff’s
17                       patents, trademarks or copyrights.
18         2.     Violation of this permanent injunction shall expose Defendant Number 36 –
19               NAMO SHOP/FF HEALTH, and all others properly bound by it, to all
20               applicable penalties, including for contempt of Court and an award of attorney
21               fees.
22         3.    This Consent Final Judgment shall be conclusive for purposes of collateral
23               estoppel regarding all issues that have been or could have been brought on the
24               same operative facts.
25         4.    This Court will retain continuing jurisdiction over this cause to enforce the
26               terms of this Consent Final Judgment.
27         5.    Amazon Payments, Inc. (“Amazon”) shall return Defendant Number 36 –
28               NAMO SHOP/FF HEALTH’s account back to an unrestrained status, if not

                                                    3
                                                                                    18-CV-823 JLS (JLB)
     Case 3:18-cv-00823-JLS-JLB Document 117 Filed 01/25/21 PageID.5010 Page 4 of 4



1                already done, in accordance with Amazon’s operating procedures and contract
2                for services with Defendant Number 36 – NAMO SHOP/FF HEALTH.
3          IT IS SO ORDERED.
4     Dated: January 25, 2021
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               4
                                                                            18-CV-823 JLS (JLB)
